Citation Nr: 1010559	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  97-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include depressive disorder.

4.  Entitlement to service connection for bilateral hearing 
loss. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1996 decision  in which the RO, inter alia, 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for lumbosacral strain, 
effective September 8, 1995; and denied service connection 
for PTSD and for bilateral hearing loss.  The Veteran filed a 
notice of disagreement (NOD) with the assigned rating and 
with the denials of service connection in February 1997.

In October 1997, the RO increased the rating for lumbosacral 
strain to 10 percent , effective September 8, 1995.  The RO 
issued statements of the case (SOCs) in October 1997 and in 
December 1997, and the Veteran filed a substantive appeal in 
December 1997.  Correspondence received from the Veteran in 
January 1998 has also been accepted as a substantive appeal, 
in lieu of a VA Form 9.

In June 2005, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
lumbosacral strain, the Board has characterized this issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability). 

In September 2005, the Board remanded the matters on appeal 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing further development, the RO continued the 
denial of the claims (as reflected in a September 2009 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration. 

The Board points that, with respect to psychiatric 
disability,  the RO denied only service connection for PTSD 
in the July 1996 rating decision on appeal, and the Board 
only addressed this matter in its remand.  However, as 
explained in more detail below, the Board has, pursuant to 
recent legal precedent, now characterized the appeal as to 
psychiatric disability as encompassing both PTSD and 
psychiatric disability other than PTSD, as reflected on the 
title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

Specific to the Veteran's PTSD,  a remand by the Board 
confers upon a veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

The primary goals of the Board's September 2005 remand were: 
(1) to afford the Veteran an additional opportunity to 
provide information regarding his alleged in- service 
stressful events that led to his PTSD-specifically, the 
rocket and mortar attacks of his base camp, LZ Baldi, in 
Vietnam; (2) to verify the claimed stressor identified above 
through independent means to include contacting the 
Commandant of the Marine Corp, the Marine Corps Historical 
Center, and any other appropriate source(s); (3) to send to 
the Veteran a letter requesting that he provide information, 
and, if necessary, authorization, to enable it to obtain any 
additional evidence pertinent to claim for service connection 
on appeal; and (4) to arrange for the Veteran to undergo VA 
examination by a VA psychiatrist to determine as to whether 
the diagnostic criteria for PTSD are met.

In June 2009, the Veteran underwent a VA examination in for 
his PTSD.  The examiner diagnosed depressive disorder, not 
otherwise specified and cognitive disorder not otherwise 
specified.  The VA examiner concluded that the Veteran did 
not fully meet the criteria for PTSD.  However, as the June 
2009 VA examiner was noted  only to be a "staff physician," 
the record does not reflected that the Veteran was examined 
by a psychiatrist, as requested, or that the physician, if 
not a psychiatrist, had any experience/expertise in 
psychiatric matters.

The Board also notes, as noted by the Veteran's 
representative October 2009 Written Brief Presentation, that 
the June 2009 VA examination took place before the Veteran's 
claimed stressors were verified by the United States Armed 
Services Center for Research of Unit Records (formerly 
USASCRUR, then CURR, now the Joints Services Records Research 
Center (JSRRC)).  As noted in a September 2009 memorandum 
reflecting a PTSD Stressor Verification Review, and SSOC 
issued that same month, the occurrence of the Veteran's 
alleged stressors of being exposed to sniper and other 
numerous hostile attacks has been conceded.  

Hence, the record still does not include opinion by an 
appropriate psychiatric professional addressing whether the 
Veteran meets the criteria for a diagnosis of PTSD resulting 
from his verified stressors.   As such, and pursuant to 
Stegall, a remand for compliance with the directives of the 
Board's prior remand (as indicated above) is warranted. 

The Board also notes that, in adjudicating the psychiatric 
disability claim, the RO considered service connection for 
PTSD, but did not explicitly address any other psychiatric 
assessment of record.  However, in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) the Board erred in not considering 
the scope of the Veteran's claim for service connection for 
PTSD as including any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid 
disorder).  

In the instant case, the record includes psychiatric 
diagnoses of record other than PTSD.  The most recent VA 
examination report of record from June 2009 shows a diagnosis 
of depressive disorder not otherwise specified, with alcohol 
dependence in partial remission and cognitive disorder not 
otherwise specified due to head trauma.  Given the other 
psychiatric diagnoses of record, the Board finds that, 
consistent with the ruling in Clemons, the Veteran's appeal 
for service connection for psychiatric disability must be 
broadly construed to encompass both claims for service 
connection for PTSD and for psychiatric disability other than 
PTSD, to include depressive disorder.  

As the RO has not addressed the matter of service connection 
for psychiatric disability other than PTSD, that matter is 
being remanded for RO consideration of the matter, in the 
first instance, to avoid any prejudice to the Veteran.   
Moreover, in light of the comments noted above and the fact 
that the Veteran's claimed stressors have been verified by 
JSRRC, further medical opinion that addresses the 
relationship, if any, between each diagnosed psychiatric 
disability and service would be helpful in resolving the 
expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA examination, by an appropriate 
psychiatric professional-a psychiatrist or psychologist--t, 
at a VA medical facility. 

Regarding the Veteran's hearing loss claim, the Veteran 
contends that he suffered hearing loss as a result of his 
military service in Vietnam, and that he now required hearing 
aids.  The post-service medical records include a 1995 
diagnosis of bilateral sensorineural hearing loss, and 
suggest that the Veteran may currently experience hearing 
loss disability (as defined by 38 C.F.R. § 3.385).

During the June 2005 hearing, the Veteran's representative 
indicated that the 1995 VA examiner opined that the Veteran's 
high frequency hearing loss was most likely due to noise in 
Vietnam.  The Board points out that the 1995 VA examiner 
actually indicated that the Veteran's tinnitus was directly 
related to his hearing loss and the "noise exposure in 
Vietnam."  While this evidence does not go so far as to 
provide a nexus between hearing loss and service, it can be 
interpreted as suggesting that one may exist.  The Board 
finds that a more definitive opinion as to the nature of any 
current hearing loss disability and whether there exists a 
nexus between any such disability and service-to include any 
noise exposure therein-would be helpful in resolving this 
claim . 

Accordingly, the RO should arrange for the Veteran to undergo 
VA Ear, Nose and Throat (ENT) examination (with audiological 
testing) by an appropriate physician, at a VA medical 
facility. 

The Board points out that the record reflects that the 
Veteran reported late to a VA examination in June 2009 and 
failed to report to a VA examination scheduled in August 
2009.  However, in an October 2009 Appellant's Brief, the 
Veteran's representative indicated the Veteran's willingness 
to report to VA examination, if needed. 

The Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) for service connection (as the 
original claim(s) for service connection will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.
Prior to arranging for further examination of the Veteran, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), particularly as regards VA's assignment of disability 
ratings and effective dates (in the event service connection 
is granted), as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

As a final matter, the Board notes that the RO has only 
addressed the Veteran's claim for an initial disability 
rating in excess of 10 percent for service-connected 
lumbosacral strain under the criteria in effect prior to 
September 26, 2003.  Therefore, on remand the RO should 
provide notice of the revised applicable criteria (reflected 
in the General Rating Formula for Diseases and Injuries of 
the Spine), then adjudicate the claim for an initial 
disability rating in excess of 10 percent for service-
connected lumbosacral strain under both the former and 
revised criteria, as appropriate.   

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. § 5103, 5103A (West 
.2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, the matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter inviting the 
Veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to these claims.  The 
RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  

The RO should give the Veteran notice of 
the revised, applicable criteria for 
evaluating his lumbosacral strain 
(reflected in the General Rating Formula 
for Diseases and Injuries of the Spine).  
The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO's letter must clearly explain to 
the Veteran that he has a full one- year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA examination, by 
a psychiatrist or psychologist, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
individual designated to examine the 
Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if deemed warranted) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
how the diagnostic criteria are met, 
specifically identifying the verified in- 
service stressors underlying the 
diagnosis (noting that the occurrence of 
the Veteran's exposure to sniper and 
other numerous hostile attacks in Vietnam 
has been conceded), and comment upon the 
link between current symptomatology and 
the verified in-service stressors found 
to be established by the record.

If the Veteran is found to meet the 
diagnostic criteria for any other 
acquired psychiatric disorder (to include 
depressive disorder), with respect to 
each such diagnosed disorder, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disorder 
was incurred in or is otherwise related 
to the Veteran's military service, to 
include any stressful experience therein.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the appellant to undergo VA ENT 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented medical history 
and assertions. All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
ear, whether the appellant currently has 
hearing each loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
in-service noise exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim for higher rating for 
lumbosacral strain must include 
consideration of the former and revised 
applicable criteria for rating the 
disability, as appropriate.   

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to particular 
include the revised applicable criteria 
for rating lumbosacral strain), along 
with includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

